Citation Nr: 1241853	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-33 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for pleural plaques and pleural fibrosis, claimed as breathing problems due to asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for pleural plaques and pleural fibrosis, claimed as breathing problems due to asbestos.

In a November 2009 statement, the Veteran requested to appear personally before a Decision Review Officer (DRO).  However, in July 2010 he requested that the DRO hearing scheduled for that month be canceled.  A report from an informal conference held in lieu of the hearing with the Veteran's representative is of record.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred his current pulmonary disability due to asbestos exposure during military service.  

In September 2000, abnormal X-ray results were found upon a work-related examination.  A pulmonary specialist, Dr. R.P., diagnosed pleural fibrosis due to asbestos exposure.  The physician stated that while it was unusual that the Veteran did not recall asbestos exposure at that time, he thought almost certainly that during the Veteran's time in the Navy and at Watts Bar, a nuclear power plant, there must have been significant asbestos exposure.  The physician later provided the opinion in an October 2000 to the Watts Bar Nuclear Plant Medical Department that the asbestos exposure occurred in an occupational setting.  

In a September 2000 X-ray report, four old chest films from 1983, 1989, 1995, and August 2000 were discussed for comparison purposes.  The report indicated that pleural plaque-like changes involving the right lung were beginning to be seen on the films of 1989, and were seen fairly well in the films of 1995.  The findings involving the left lung were not seen until the August 2000 X-rays.  The findings described were identical to the findings dated in September 2000, which led to the initial diagnosis.  

The Veteran reported in a July 2009 statement in support of the claim and in an undated statement received in September 2009, seemingly provided in connection with a Workers' Compensation claim, that he served in the U.S. Navy aboard the USS Yorktown as a machinist mate in the main engine room and eventually helped to decommission the ship.  He removed piping insulation, disconnected the piping, and pumped the piping full of preservatives.  He did not wear a respirator or protective mask and was never told about the danger of asbestos exposure.  Following discharge, he worked as a cabinet maker for about four years before beginning work for the Tennessee Valley Authority in and around nuclear power plants.  His claim for workers' compensation for pleural fibrosis was accepted and a schedular award for permanent impairment was made.  

The Board notes that while service records are negative for documentation of asbestos exposure and any asbestos-related disease or injury, a DD 214 confirms his service as a machinist mate.  Service personnel records confirm his service aboard the USS Yorktown from September 1967 to April 1970.  This satisfies the requirement that there be an in-service injury insofar as it indicates that the Veteran was likely exposed to asbestos.  

Based on the forgoing, the Board finds that a VA examination is required in order to determine whether the Veteran's current pulmonary disability is etiologically related to service.  

In addition, the Veteran reported in a July 2009 authorization form to obtain private treatment records that he saw Dr. R.H.H. at East Tennessee Pulmonary Associates about every six months, with the last treatment dated in May 2009 and the next appointment scheduled for October 2009.  Treatment records from this physician are dated from November 2000 to May 2009.  Therefore, if the Veteran continued to receive treatment with that physician and kept the October 2009 appointment, there are outstanding private treatment records.  

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete releases for VA to obtain all records of relevant treatment including records of the reported treatment at East Tennessee Pulmonary Associates and Dr. R.H.H. since May 2009.  If the Veteran fails to provide any necessary releases, he should be informed that he may submit the evidence himself.  

He should be informed of any records that cannot be obtained, of the efforts to obtain those records and of any further actions that will be taken with regard to the claim.

2.  Once the above development has been completed, provide the Veteran with a VA pulmonary examination with a qualified physician to determine whether any current disability is related to service.  The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current pulmonary disability, to include pleural plaques and pleural fibrosis, had onset in service or is otherwise related to a disease or injury in service, including the reported exposure to asbestos during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and related workers' compensation records.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


